Citation Nr: 0734517	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-43 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including spondylolisthesis.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

3.  Entitlement to an increased evaluation in excess of 10 
percent for bilateral tinnitus, to include separate 
evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to March 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied a service 
connection claim for a low back disorder and granted service 
connection for tinnitus at a 10 percent rating and hearing 
loss at a noncompensable rating.

The Board notes that in a December 2004 VA Form, the veteran 
withdrew his original November 2004 request for an appeals 
hearing at the RO.  There is no further indication that the 
veteran or his representative have requested that the hearing 
be rescheduled, thus, the Board deems the veteran's request 
for a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2007).

The issues of service connection for a low back disorder and 
an increased initial rating for bilateral hearing loss are 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation in excess of 10 
percent for bilateral tinnitus, specifically a separate 
10 percent evaluation for each ear.  The RO denied the 
veteran's request because, under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The notice and 
duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006) have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). 





ORDER

An increased schedular evaluation in excess of 10 percent for 
bilateral tinnitus is denied.  


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007).  On remand, the AOJ should 
notify the veteran of the evidence that is required to 
establish an increased rating for his bilateral hearing loss 
on appeal.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
or increased initial ratings was granted on appeal.  The AOJ 
should address any notice deficiencies on remand.

The duty to assist also includes obtaining Social Security 
Administration (SSA) records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  During the March 2004 VA spine examination, the 
veteran reported that he has been receiving disability 
benefits from the SSA for his back disability.  On remand, 
the VA should attempt to obtain the veteran's SSA records.  

Regarding the veteran's service connection claim for a low 
back disability, the Board notes that when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  38 C.F.R. § 3.304(b) (2007). The United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), that the correct standard for rebutting the 
presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) 
requires that VA shows by clear and unmistakable evidence 
that (1) the veteran's disability existed prior to service 
and (2) that the preexisting disability was not aggravated 
during service.  See also VAOPGCPREC 3-2003.  

Further, congenital or developmental defects are not 
"diseases" or "injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c).  However, 
service connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)).  

In the present appeal, February and September 1976 pre-
enlistment examinations show that the veteran's back was 
normal upon enlistment.  During active service, the veteran 
sought treatment for lower back pain due to heavy lifting on 
multiple occasions.  Service medical records document 
treatment for low back pain in September 1976, August and 
November 1977, and February 1978.  In each instance, the 
veteran was diagnosed with lower back strain.  However, in 
his separation examination report, the veteran made no 
complaints of lower back pain and was found to be clinically 
normal upon discharge.

The claims file contains a March 2004 VA spine examination, 
which found that the veteran's chronic low back pain was 
"reportedly due to spondylolisthesis."  It was in the VA 
examiner's opinion that spondylolisthesis is a congenital 
disorder and cannot be related to the veteran's military 
service.  The Board is unclear as to whether the proper tests 
and examinations, including X-rays and magnetic resonance 
imaging (MRI), have been conducted and if the veteran was 
actually diagnosed with spondylolisthesis.  Further, if the 
veteran has a congenital disorder, the VA examiner did not 
discuss whether it was subject to a superimposed injury or 
disease.  On remand and after the receipt of all additional 
medical evidence, the veteran should be scheduled for a VA 
spine examination, by an appropriate specialist, to ascertain 
the nature and extent of any low back disorders and provide 
the requested etiology opinion.

Next, regarding the veteran's initial ratings claim for 
hearing loss, the veteran's most recent VA examination was 
dated in March 2004.  As such, the AOJ should afford the 
veteran a more contemporaneous examination to better reflect 
his current symptoms.  On remand, the veteran should be 
scheduled for a VA audiological examination, by the 
appropriate specialist to ascertain the nature and extent of 
his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2007), is 
fully satisfied.  In particular, the AOJ 
must send the veteran a corrective 
notice, that includes an explanation as 
to: (1) the information or evidence 
needed to establish a disability rating 
and an effective date, if service 
connection or an increased rating is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); and (2) the information or 
evidence needed to establish entitlement 
to an increased rating for bilateral 
hearing loss.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

3.  After completing the above, the 
veteran should be scheduled for a VA 
spine examination, by appropriate VA 
specialists, to ascertain the nature, 
extent, and etiology of any lumbar spine 
disorders, including spondylolisthesis.  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-rays.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  After asking the veteran 
about the history of his claimed disorder 
and reviewing the claims file, the 
examiner should offer an opinion as to 
whether any lumbar spine disorders found 
is at least as likely as not (50 percent 
or more probability) (1) pre-existed 
active service, (2) began during, or was 
aggravated, or (3) was subject to a 
superimposed injury, as the result of 
active service.  If the etiology of the 
diagnosed disorder(s) is attributed to 
multiple factors/events, the specialist 
should specify which symptoms/diagnoses 
are related to which factors/events.  

The rationale for any opinion and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

4.  The AOJ should schedule the veteran 
for a VA audiological examination, by an 
appropriate specialist, to determine the 
nature, extent and etiology of his 
service-connected bilateral hearing loss.  
The examiner should perform any tests or 
studies deemed necessary for accurate 
assessments.  The VA examiner is to 
assess the nature and severity of the 
veteran's service-connected bilateral 
hearing loss in accordance with the 
latest AMIE worksheet.  The claims file 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
give detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected hearing loss, 
including pure tone results and speech 
recognition scores.  

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for a low 
back disorder and an increase in initial 
rating for bilateral hearing loss.  If 
the determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which discusses 
the ramifications of VAOPGCPREC 3-2003 
and the holding in Wagner, supra, 
regarding the veteran's claim for service 
connection for a low back disorder, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


